Citation Nr: 1732585	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-23 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a neurological or other disorder to the legs, feet and hands, to include as due to herbicide (Agent Orange) exposure.



REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (Agency of Original Jurisdiction (AOJ)). 

In March 2011 the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record. 

In a November 2015 statement, the Veteran requested a copy of his claims folder.  In this regard, when a Privacy Act request is filed under § 1.577 of this chapter by an individual seeking records pertaining to him or her and the relevant records are in the custody of the Board, such request will be reviewed and processed prior to appellate action on that individual's appeal.  38 C.F.R. § 20.1200.  The Board responded by providing the Veteran a copy of his claims folder on compact disc (CD) by way of a September 2016 letter.  As such, the Board has complied with the Privacy Act request.  

In a June 2017 Freedom of Information Act (FOIA) request, the Veteran requested a copy of his claims folder.  The Board responded by providing the Veteran a copy of his claims folder on compact disc (CD) by way of a July 2017 letter.  As such, the Board has complied with the FOIA request.  

In August 2012, January 2014, and October 2015, the Board remanded the appeal for further development.  

In a September 2016 decision, the Board denied service connection for diabetes mellitus, cardiovascular disorder, and cerebrovascular disorder.  In the same decision, the Board remanded the issue of service entitlement for neurological or other disorder of the legs, feet, and hands, for further development. 

Following the remand, the AOJ re-adjudicated the claim and denied service connection for neurological or other disorder of the legs, feet, and hands in April 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board regrettably finds that an additional remand is required.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board directed the AOJ to provide the Veteran VA neurological examination to determine whether he has a current neurological or other disorder to the legs, feet, and hands that is related to a documented in-service injury during military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38°U.S.C.A. §°5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In this regard, STRs document some neurological symptoms in April 1962 as well as a head injury.  Post-service, the Veteran states he continued to experience neuropathy to the extremities in the 1960s.  Post-service, in the 2000s, the Veteran was diagnosed with peripheral vascular disease, peripheral arterial disease, and diabetic peripheral neuropathy.  

The opinion obtained, dated December 2016, did not address the in service injuries and post service complaints of the Veteran, nor provide a rationale for the rendered findings.  As such, the examination report is returned as failing to comply with the Board's prior remand directives.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims folder to the examiner who provided the December 2016 opinion.  If the examiner is not available, provide the claims file to another examiner for review.  The need for additional examination is left to the discretion of the examiner.  

The VA examiner must answer the following questions: 

	 A) Does the Veteran have a current neurological or other disorder to the legs, feet, or hands? In rendering this opinion, please comment on the relevance of the Veteran's currently diagnosed peripheral vascular disease, peripheral arterial disease, and diabetic peripheral neuropathy to his legs, feet, and hands as well as other potential assessments of carpal tunnel syndrome and/or myelopathy from the cervical spine. 

	B) Is it at least as likely as not (i.e., 50 percent or more probable) that any current neurological or other disorder to the legs, feet, or hands began during service or is related to an incident of service, to include the Veteran's documented in-service April 1962 injury to the head and documented in-service treatment for numbness and tingling and weakness to the legs and hands.  In providing this opinion, please state whether there is any medical reason to accept or reject the Veteran's contentions that his report of recurrent/persistent symptoms of neuropathy since service or contemporaneous to service discharge represented the onset of any currently diagnosed disorder.

	C) In rendering the above opinions, the VA examiner is advised of the following:
* the Veteran is already service-connected for post-traumatic headaches incurred as the result of the documented April 1962 in-service head injury;
* the Veteran contends that he developed neuropathy to the legs, hands, and feet during service after the April 1962 head injury;
* an STR clinical record and neurological examination dated in April 1962 revealed that the Veteran complained that his right leg goes to sleep as well as his right hand.  There was numbness or tingling located on the medial aspect of the thigh and leg and over the right hand from the wrist down.  However, the in-service neurological examination was normal throughout;
* according to another April 1962 STR, the Veteran's injury resulted from striking his head after falling down a flight of stairs.  Imaging of the skull was deemed to be normal.  A subsequent STR record notes that the Veteran did pass out and that he had a tingling of his hands before passing out.  The Veteran was diagnosed with post-concussive headaches;
* an April 1962 STR health record from the same day notes that the Veteran had some weakness of hand grip bilaterally;
* Upon discharge in September 1962, the Veteran had normal neurological, upper extremities, lower extremities, and feet examinations.  At his September 1962 STR discharge report of medical history, the Veteran denied neuritis or paralysis; 
* post-service, the Veteran describes symptoms of burning, aggravating and hurting pains to the legs, feet, and hands, necessitating post-service treatment in 1963, 1964, and 1965, with the Temple, Texas VAMC.  (VA's attempts to secure any earlier VA treatment records from the 1960s were unsuccessful).  However, the Veteran indicates these symptoms were less frequent back in the 1960s than they are at present.  In other words, the symptoms have worsened over the years.  He says these symptoms preceded any diagnosis of type II diabetes mellitus.  The Veteran's wife also testified that a physician told her orally that the Veteran has peripheral neuropathy that could be the result of his in-service April 1962 fall.  See September 2008 NOD; March 2011 hearing testimony at pages 22-24; October 2012 Veteran statement;
* post-service, VA and private treatment records beginning in 2003 recorded diagnoses of vertebrobasilar stenosis, cerebellar strokes, peripheral vascular disease, and peripheral arterial disease.  An August 2003 neurology note remarked that the Veteran was admitted for dizziness, slurred speech, and one attack of left sided weakness (left arm & leg).  VA treatment records dated in 2004 mentioned decreased sensation in the feet, which the Veteran believed to be vascular. A March 2004 VA Agent Orange registry examination noted bilateral hand pain.  A November 2006 Mary Mahoney Memorial Health Center record commented that when the Veteran was seen in June 2006, Coumadin was discontinued, at which point one week later, he experienced numbness, tingling, and weakness.  The assessment was history of cerebrovascular accident.  A July 2013 VA primary care note listed bilateral hand paresthesias with possible slight weakness (L>R), with diagnoses including peripheral neuropathy, carpal tunnel syndrome, and/or radicular symptoms +/- myelopathy from DJD/DDD of C-spine vs. other.  An August 2014 VA primary care note assessed type II diabetes mellitus with peripheral neuropathy, not adequately controlled.  His medication was increased and he was encouraged to routinely use his diabetic shoes and socks; and
* post-service, a June 2015 VA examiner observed no muscle weakness in the upper or lower extremities; 5/5 strength on all upper and lower extremity strength testing; normal deep tendon reflexes; and no muscle atrophy.

2.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issue of service connection for a neurological or other disorder to the legs, feet, and hands.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

